       Case 2:20-cv-00117-TOR       ECF No. 5   filed 07/20/20   PageID.173 Page 1 of 2




 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 5

 6    ALLSTATE INSURANCE
      COMPANY,                                      NO: 2:20-CV-0117-TOR
 7                     Plaintiff,
                                                    ORDER OF DISMISSAL WITHOUT
 8          v.                                      PREJUDICE

 9    AARON G. BINNS and JANE DOE
      BINNS; AARON G. BINNS, D.C.,
10    P.S. d/b/a BINNS FAMILY
      CHIROPRACTIC; PHILLIP WAYNE
11    HARRIS and JANE DOE HARRIS;
      JENNIFER PORCHER and DENNIS
12    PORCHER,
                            Defendants.
13

14         BEFORE THE COURT is Plaintiffs’ Notice of Voluntary Dismissal. ECF

15   No. 4. Because Defendants have neither filed an answer nor moved for summary

16   judgment, Plaintiff has an absolute right to voluntarily dismiss this case. Fed. R.

17   Civ. P. 41(a)(1)(A)(i).

18         ACCORDINGLY, IT IS HEREBY ORDERED:

19         All claims and causes of action against Defendants are DISMISSED without

20   prejudice and without costs.




     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
       Case 2:20-cv-00117-TOR      ECF No. 5    filed 07/20/20   PageID.174 Page 2 of 2




 1         The District Court Executive is directed to enter this Order, enter judgment,

 2   furnish copies to counsel, and close the file.

 3         DATED July 20, 2020.

 4

 5                                   THOMAS O. RICE
                              Chief United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20




     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
